DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543].
Claim 1, Suntharalingam et al. discloses an electric motor [200] comprising: a stator core [500] including a number of individually-formed primary poles [520a-520f], each primary pole including a radially extending portion [511] and a base portion [514], the base portions being coupled together to form the stator core [500; ,paragraph 0089], and the radially extending portions defining an inner cavity [figure 1]; and a rotor core [213] comprising a hub with a number of poles [212] extending radially therefrom [figure 2], the rotor sized to rotate inside the inner cavity of the stator [figure 1].  
Suntharalingam et al. fails to teach that the rotor consisting essentially of non-magnetized materials as it is silent as to the construction means of the rotor.
Lobo et al. teaches that an electric machine wherein it is known that a rotor [36] can be made from steel laminations or a solid a magnetic material, such as, for example, a Soft Magnetic Alloy (SMA) or a Soft Magnetic Composite (SMC) material [paragraph 0023].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the rotor of Suntharalingam et al. from  non-magnetized materials as taught by Lobo et al. as this was well known in the art [Lobo et al. paragraph 0023], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 5, Suntharalingam et al. as modified disclose the electric motor of claim 2, wherein Suntharalingam et al. discloses further comprising a housing [not shown in figure 2; paragraphs 0014 and 0022; 723 in figures 7]  that covers the outside portions of the coils.  
Claim 6, Suntharalingam et al. as modified disclose the electric motor of claim 1, wherein Suntharalingam et al. discloses further wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made from ferromagnetic material and interconnected, this magnetic flux sharing would inherently occur].  
Claim 14, Suntharalingam et al. as modified disclose the electric motor of claim 1, wherein Lobo et al. teaches that at least one of the primary poles comprises a number of stamped pieces that have been assembled together to form the pole.
Lobo et al. further teaches that an electric machine wherein it is known that a stator [28] can be made from a plurality of identical stator laminations [56] fabricated from multiple punched layers of stamped metal such as steel or alternatively as a solid core [paragraph 0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator of Suntharalingam et al. as modified a number of stamped pieces that have been assembled together as further taught Lobo et al. as .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Suntharalingam et al. [US 20180083519] in view of  Lobo et al. [2015/0372543] and in further view of Kim et al. [US 2013/0221889].
Claim 3, Suntharalingam et al. as modified disclose the electric motor of claim 2, wherein the segmented stator can be formed from various shaped core pieces [figures 4, 5, 6C, 6D6E and 6F] wherein each pole including a primary coil [218] that is wrapped around the base portion.
Suntharalingam et al. as modified fails to teach with the exception of the primary poles are C- shaped, including base a portion and two members extending radially inwards from the base portion, each pole including a primary coil that is wrapped around the base portion.  
Kim et al. teaches an electric motor [figure 3] comprising a segmented core made from segments [300a] as c-shaped poles [figure 3] including base a portion [310a] and two members [320a] extending radially inwards from the base portion [310a], each pole including a primary coil that is wrapped around the base portion.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary poles of Suntharalingam et al. as modified to have primary poles that are C-shaped as taught by Kim et al. to change the magnetic 
Claim 4, Suntharalingam et al. as modified disclose the electric motor of claim 3, wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made from ferromagnetic material and interconnected, this magnetic flux sharing would inherently occur].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543], as applied to claim 1 above, and further in view of Prudham [US 2009/0174280].
Claim 7, Suntharalingam et al. as modified disclose the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  
Prudham teaches an electric moto wherein the stator core can be made from poles of the same size [figures 2 and 3] or with a set of alternating wide (primary) poles and narrow (secondary) poles [figure 1, 4 and 7], wherein the use inclusion of narrow poles make it possible to obtain very low thread friction torques [paragraphs 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the narrow (secondary) poles of Prudham into the electric motor of Suntharalingam et al. as modified resulting in the stator core comprises a number .

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543], as applied to claim 1 above, and further in view of Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] soley as an evidentiary reference.
Claim 7, Suntharalingam et al. as modified discloses the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  
Li et al. teaches an electric motor [figure 2] comprising: a stator core [2] including a number of individually-formed primary poles [8], each primary pole [8] including a radially extending portion, a number of individually-formed secondary poles [9/10] positioned between the primary poles [8] and a base portion [figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the individually-formed secondary poles of Li et al. into the electric motor of Suntharalingam et al. as modified resulting in the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles in order to obtain very low thread friction torques [as evidenced by Prudham paragraphs 0019-0020].
Claim 9, Suntharalingam et al. as modified discloses discloses the electric motor of claim 7, wherein Li et al. discloses that the primary poles are attached to the intervening secondary poles to form the stator core [figure 5].  
Claim 10 Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. discloses that at least one of the secondary poles [9/10]  has a radially extending member and a base portion [figure 5].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543] and Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] (as an evidentiary reference), as applied to claim 7 above, and further in view of Seki et al. [US 2013/0200742].
Claim 8, Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. teaches that the secondary poles [9/10] comprise coils [windings; abs].
Suntharalingam et al. as modified fails to specifically describe the direction in which the coils are wound, coils that wind radially relative to the rotor core from the outside of the stator core to the inside of the stator core.
Seki et al. teaches that the coil in a segmented rotor core can be wound onto the tooth [24] of a stator core segment [42] from the radial direction outside [paragraph 0228] with winding machine [100; figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to wind the coils on the secondary poles of Suntharalingam et al. as modified from the radial outside toward the radial inside as taught by Seki et al. in order to obtain a desired .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837